Citation Nr: 1731274	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-42 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chest pain, to include as secondary to service-connected PTSD. 

3.  Entitlement to service connection for gastrointestinal disability, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and JM
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1973 to April 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A transcript of this hearing is of record.  

In August 2014, the Board granted service connection for PTSD; and remanded the headache, chest pain, and gastrointestinal disability claims for further development to include VA examinations to clarify the nature of the claimed disabilities.  Such examinations were accomplished in June 2016, and all other development directed by the Board's remand appears to have been substantially accomplished.  The case has now been returned to the Board for additional appellate consideration.

As an additional matter, the Board notes that when this case was remanded in August 2014 it also included the issue of entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  However, a January 2017 decision review officer decision, in pertinent part, assigned 100 percent rating for the PTSD from October 28, 2008 (date of reopened claim); and explicitly stated that this action rendered his claim for TDIU moot.  The Veteran has not expressed disagreement with this determination.  Thus, no further discussion of the TDIU claim is before the Board.


FINDINGS OF FACT

The competent medical and other evidence of record reflects that the Veteran experiences symptoms of headaches, chest pain, and gastrointestinal problems due to his PTSD; and are not manifestations of separate and distinct disabilities.


CONCLUSION OF LAW

1.  The criteria for a grant of service connection for headaches, to include as secondary to service-connected PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for a grant of service connection for chest pain, to include as secondary to service-connected PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for a grant of service connection for gastrointestinal disability, to include as secondary to service-connected PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has essentially contended that he developed headaches, chest pain, and a gastrointestinal disability secondary to his psychiatric disorder.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Veteran has contended that he has headaches, chest pain (including a fast heart rate), and gastrointestinal problems secondary to his service-connected PTSD.  He has reported, to include at his June 2014 hearing, that he experiences such complaints during episodes/flare-ups of his PTSD.  See e.g., Transcript pp. 21-22.

The Board notes that the Veteran's military occupational specialty (MOS) was that of Aeromedical Evacuation Officer as documented in his service personnel records.  He has also reported advanced degrees in Public Health, with a focus on epidemiology and that he worked as an epidemiologist.  This background must also be taken into account when evaluating his claim.  See Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); YT v. Brown, 9 Vet. App. 195, 201 (1996); and Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (All of which generally stand for the proposition that any health care professional is qualified to render a medical opinion.).  However, the Board may also take the Veteran's self-interest into account in determining the weight to be accorded to his self-assessment.  See Pond v. West, 12 Vet, App. 341, 345 (1999) (Although the Board must take a physician-veteran's opinions into consideration, it may consider whether self-interest may be a factor in making such statements, even if the veteran himself is a health care professional); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (The Board may consider self interest in evaluating the testimony of claimants).  Moreover, the Veteran himself described his MOS at the June 2014 hearing as being that of a medivac pilot, which indicates his duties primarily involved transportation and not diagnosis and treatment.  This is further indicated by the fact he emphasized he was "not a physician" at the hearing.  Transcript p. 22.  

In any event, the Veteran is competent to describe symptoms of headache, chest pain, and gastrointestinal problems.  Further, the Board finds his statements as to these symptoms to be credible.  However, as he has reported they occur when he is having episodes/flare-ups of his PTSD, it is not clear from his testimony whether they are separate and distinct disabilities or manifestations of the PTSD.  The same is true regarding a July 2010 private medical statement from a Dr. P, who noted that the Veteran's "complaints of headache, stomach pain, nausea, and chest pain, all of these are symptoms consistent with, and likely related to his PTSD..."

The June 2016 VA examinations found the Veteran did not have nor had he ever had a diagnosis of a headache condition, a heart condition (regarding his chest pain), or a stomach or duodenum condition.  Moreover, the VA examiner stated that, after reviewing the medical evidence, the Veteran lacked a diagnosed cardiac, gastroenterologic or neurologic condition; described his headache, stomach pain, nausea and chest pain as subjective somatic complaints; and that his symptoms appear to coincide with his mental health condition as a component of the already service-connected PTSD, and not an additional diagnosis.  The examiner further stated that because there was no objective evidence of a chest pain, stomach pain or head pain diagnosis in either the reviewed medical records, or on that day's examination, there was no diagnosis that supported the Veteran's claimed condition(s).

VA examiners are presumed qualified to render competent medical opinion(s), and the Veteran has not challenged the qualifications of the June 2016 VA examiner in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Here, the June 2016 VA examiner was familiar with the Veteran's medical history from review of the VA claims folder.  The examiner's opinion was not expressed in speculative or equivocal language, and was supported by stated rationale which included reference to other medical evidence of record and the examination findings themselves.  The Board also notes that it appears consistent with the Veteran's own description of these symptoms at his June 2014 hearing, and the July 2010 statement from Dr. P.  Moreover, no competent medical evidence is of record which explicitly refutes the opinions expressed by the VA examiner as to the nature of the Veteran's claimed headaches, chest pain, and gastrointestinal disability.  Consequently, the Board concludes the June 2016 VA examiner's opinion is adequate, persuasive, and entitled to significant probative value in the instant case.

In view of the foregoing, the Board finds the competent medical and other evidence of record reflects that the Veteran experiences symptoms of headaches, chest pain, and gastrointestinal problems due to his PTSD; and are not manifestations of separate and distinct disabilities.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Further, the Court has previously held that symptoms such as pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  .

The Board acknowledges that the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 provide a basis for service connection for undiagnosed illness manifested by such signs or symptoms as headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, gastrointestinal signs or symptoms, and/or cardiovascular signs or symptoms.  However, these provisions are only applicable to claimants who had active service in the Southwest Asia Theater of Operations during the Persian Gulf War era.  Although the Veteran did have active service in the Persian Gulf War era, and had foreign service in Korea, but it does not appear he had active service in the Southwest Asia Theater of Operation nor has he contended otherwise.  Consequently, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable in this case.

For these reasons, the Board finds the preponderance of the evidence is against the Veteran's claims of service connection for headaches, chest pain, and gastrointestinal disability.  As the preponderance of the evidence is against these claims, service connection must be denied.


ORDER

Service connection for headaches is denied.

Service connection for chest pain is denied.

Service connection for gastrointestinal disability is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


